Citation Nr: 0520075	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-06 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain with degenerative disc disease (DDD), currently 
evaluated as 20 percent disabling.  

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, due to a period of 
hospitalization in June and July 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  
This case was remanded by the Board in August 2003 for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran does not have severe lumbosacral strain, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, nor does he have favorable ankylosis of the entire 
thoracolumbar spine.  

3.  The veteran does not have severe impairment, with 
recurring attacks, with intermittent relief due to 
intervertebral disc syndrome.  

4.  The veteran has not had incapacitating episodes of his 
discogenic disability having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

5.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's chronic lumbar strain with DDD.  


6.  The veteran was hospitalized at a VA Medical Center from 
June 8, 2000 to July 24, 2000, for treatment of alcohol and 
heroin dependence

7.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during the veteran's period of hospitalization from 
June 8, 2000 to July 24, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
chronic lumbar strain with DDD have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5293, 5295 (2001, 2002), and Diagnostic Codes 5237, 
5243 (2004).  

2.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from June 8, 2000 to 
July 24, 2000, is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.29 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and the 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for increased schedular rating and temporary total 
rating.  Furthermore, the RO sent a letter to the veteran in 
March 2004, which asked him to submit certain information, 
and informed him of the elements needed to substantiate his 
claims.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to these claims.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, as the claim 
was instituted prior to the enactment of the VCAA, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, for which he failed 
to report.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's VA treatment 
records, and he underwent additional VA examination in 
connection with the claim.  The veteran has not identified 
any additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  


III.  Increased Disability Rating


In a rating decision of November 1976, the RO granted service 
connection for residuals of lumbosacral strain, and assigned 
a noncompensable rating, effective June 1976.  Evidence was 
presented showing an increase in back symptoms and by rating 
decision of September 1980, the rating was increased from 
noncompensable to 20 percent, effective October 1979.  The 
disability has been recharacterized as chronic lumbar strain 
with DDD.  This rating remains in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

Under the criteria in effect when the veteran initiated his 
current claim, lumbar strain was rated under Diagnostic Code 
5295.  With slight subjective symptoms only, a noncompensable 
evaluation is warranted.  With characteristic pain on motion, 
a 10 percent evaluation is warranted.  Muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when 
lumbosacral strain is severe; with listing of the whole spine 
to opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The criteria for evaluating spine disabilities were amended, 
in pertinent part, in September 2003.  This changed the 
Diagnostic Codes (now 5235 to 5243), and provides as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100 %
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50 %
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40 %
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30 %
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20 %
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10 %
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.


Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

The veteran also has DDD.  Diagnostic Code 5293 prior to 
September 2002 provided for a 10 percent disability rating 
for mild intervertebral disc syndrome, a 20 percent 
disability rating for moderate intervertebral disc syndrome 
with recurring attacks, a 40 percent disability rating for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, and a 60 percent disability rating 
for symptoms analogous to pronounced intervertebral disc 
syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc.  

DC 5293, effective in September 2002, evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under this code, a 60 
percent evaluation is warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating will be 
assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during 
the past 12 months, a 20 percent will be assigned.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

On review of the medical evidence associated with the claims 
file, the veteran's low back disability warrants no more than 
the already established 20 percent rating.  

Prior to the change in the spinal regulations, the veteran 
was appropriately rated under diagnostic code 5295, for 
lumbosacral strain.  In this regard, the medical evidence 
does not show that the veteran's low back disability is 
severe in nature, necessary to warrant an increased rating.  
His August 2000 VA x-rays were normal, showing no 
osteoarthritic changes.  A July 2000 MRI showed degenerative 
disc disease of L5-S1 with a small focal herniation at L6-S1 
that was not against the nerve root.  Although the veteran 
complained of pain, there was no numbness or tingling in the 
feet or toes.  

During the examination, the veteran stood with a normal 
lumbar lordosis and had no muscle spasm.  He actively 
resisted any active or passive motion, however, and refused 
to walk on his heels or toes.  He also complained of pain in 
the back with straight leg raising at 30 degrees, and when he 
was prone, flexing the knees 10 degrees caused severe back 
pain.  The examiner noted, however, there was marked 
indication of severe psychogenic musculoskeletal overlay.  
There was no evidence of any neuropathy in the lower 
extremities.  The diagnosis was mild degenerative disc 
disease with minimal disc herniation, with mild lack of 
endurance and no lack of coordination. 

None of these findings are indicative of severe lumbosacral 
strain as contemplated by Diagnostic Code 5295 in effect 
prior to September 2003.  Similarly, these findings are also 
not indicative of severe symptoms with recurring attacks, 
rated as intervertebral disc syndrome under Diagnostic Code 
5293, prior to 2002.  Based on these findings,  the veteran 
does not warrant an increased rating under the criteria in 
effect prior to September 2003, for lumbosacral strain or 
intervertebral disc syndrome prior to 2002.  

These findings likewise do not support an evaluation in 
excess of 20 percent under the criteria for Diagnostic Code 
5237 effective September 2003.  A 40 percent evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  The veteran underwent a VA 
examination in November 2004.  At that time, he wore a rigid 
corset brace and walked with a cane.  Any motion of the back 
caused him to complain of pain and he actively resisted any 
attempt at motion of his spine.  Any light touch in the 
lumbar region caused significant pain.  He refused to walk on 
his heels and toes.  There was, however, no palpable spasm, 
straight leg raising was negative, only mild lack of 
endurance, and no lack of coordination.  X-rays repeated in 
connection with this examination were negative and normal.  
The diagnosis was mild degenerative disc disease.  

Again, the examiner indicated marked psychogenic 
musculoskeletal overlay.  There was no evidence of ankylosis, 
range of motion was unable to be tested, and the medical 
evidence does not reflect objective neurological findings.  
Evaluation under Diagnostic Code 5243 necessitate 
incapacitating episodes of at least 4 weeks but less than 6 
weeks noted over a 12 month period, to warrant a 40 percent 
rating.  That also is not shown.  The evidence does not bear 
out a finding for an increase to 40 percent, under Diagnostic 
Code 5237 or 5243, based on the medical evidence of record.  

Thus, given the complete body of evidence, the Board finds 
that assignment of a higher evaluation is not appropriate at 
this time.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The record clearly shows that the veteran claims he is 
limited by his low back pain and has limitation of motion.  
This, however, is not shown by the medical evidence of record 
which indicated the veteran's stated limitations were 
exaggerated, or caused by psychogenic overlay, as he did not 
accomplish any ranges of motion.  There was no evidence of 
fatigability, or increased disability on flare-ups.  Again, 
there was mild lack of endurance, and no lack of 
coordination, and no objective evidence of neurological 
dysfunction.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his chronic lumbar strain with DDD during this appeal 
period.  Neither does the record reflect marked interference 
with employment due to the disability.  He has submitted no 
evidence of any type of employment that would have been 
affected because of this disability.  Specifically, the most 
recent VA examiner in November 2004, indicated that he is fit 
for light work without repeated bending or lifting over 24 
pounds.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration 
of an extraschedular rating.  

Accordingly, an increased rating for the veteran's lumbar 
spine disability on a schedular or extraschedular basis is 
not warranted during any part of the appellate period.  


Temporary Total Rating Under 38 C.F.R. § 4.29

The veteran and his representative, contend, in essence, that 
the veteran was hospitalized and treated for his service-
connected low back disability from June 8, 2000 to July 24, 
2000, and should therefore, warrant a temporary total rating 
pursuant to 38 C.F.R. § 4.29, during that period.  

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days."  38 C.F.R. § 4.29 (2004).

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order."  38 C.F.R. § 4.29 (b) (2004).  

A review of the evidence of record reveals that the veteran 
is service connected only for chronic lumbar strain with DDD.  
A discharge summary reveals that the veteran was hospitalized 
from June 8, 2000, to July 24, 2000 for alcohol and heroin 
dependence.  At discharge, his Axis I diagnosis was alcohol 
and heroin dependence and schizoaffective disorder.  Chronic 
lower back pain was listed on Axis III.  While the veteran 
has asserted that during his hospitalization, he was treated 
for his chronic low back strain, the summary shows that the 
veteran was simply provided a lumbar epidural steroid 
injection to reduce his back pain, provided some cream, and 
was advised to follow-up with primary care and 
rehabilitation.  He was admitted and primarily treated for 
alcohol and heroin dependence, a non service-connected 
condition.  An epidural injection and the application of some 
cream for back pain does not change that conclusion.  

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 benefits.  The record 
shows that his hospitalization was for the purpose of 
treatment of his nonservice-connected substance abuse.  As 
such, the Board concludes that the veteran's claim for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from June 8, 2000 to 
July 24, 2000 must be denied.  









ORDER

An increased rating for chronic lumbar strain with DDD in 
excess of 20 percent is denied.  

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from June 8, 2000 to 
July 24, 2000 is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


